--------------------------------------------------------------------------------


Exhibit 10.15
 


STRAND STRATEGY
AMENDED AND RESTATED AGREEMENT, TERMS & CONDITIONS
 
This Amended and Restated Agreement is made and entered into, effective as of
December 1, 2016, by and between Strand Strategy ("Strand Strategy"), a
healthcare consulting firm located at 419 NW Albemarle Terrace, Portland,
Oregon, USA, and Integrity Applications, Inc. (“Client”), a Delaware
corporation, whose business address is 19 Ha’Yahalomim St., Ashdod ISRAEL, for
the purpose of setting forth the exclusive terms and conditions by which Client
will retain Strand Strategy’s services as an independent contractor on a
temporary basis.


In consideration of the mutual obligations specified in this Agreement, and
compensation paid to Strand Strategy, the parties agree to the following:


1.   Work, Term And Payment.  Strand Strategy agrees to perform for the Client
the services described in Exhibit A hereto (“Services”), and the Client agrees
to pay Strand Strategy the compensation under the terms set forth in Exhibit A. 
The term of this Agreement shall be as set forth in Exhibit A.  Strand Strategy
or Client may terminate this Agreement, effective immediately upon written
notice to the party to this Agreement, if the other party materially breaches
this Agreement, and such breach is incapable of cure, or with respect to a
material breach capable of cure, the other party does not cure such breach
within 5 days after receipt of written notice of such breach.


2.   Nondisclosure And Trade Secrets.  During the term of this Agreement and in
the course of performance hereunder, Strand Strategy and Client may receive and
otherwise be exposed to confidential and proprietary information relating to
each party’s technologies, products, business practices and strategies.  Such
confidential and proprietary information may include, but not be limited to,
confidential and proprietary information supplied with the legend "Confidential"
or equivalent legend, Client financial information, intellectual property,
scientific data, clinical data and communications which are created or developed
under this Agreement and information of third parties as to which Client or
Strand Strategy has an obligation of confidentiality (collectively referred to
as "Information").  Strand Strategy and Client acknowledge the confidential and
secret character of the Information.  Accordingly, each party agrees not to
reproduce any of the Information, not to use the Information except in the
performance of this Agreement, and not to disclose all or any part of the
Information in any form to any third party, either during or after the term of
this Agreement, without the prior written consent of the other party.


3.   Intellectual Property Rights.  The Client is and shall be the sole and
exclusive owner of all right, title and interest throughout the world in and to
all the results and proceeds of the Services performed under this Agreement
(collectively, the “Deliverables”), including all patents, copyrights,
trademarks, trade secrets and other intellectual property rights (collectively
“Intellectual Property Rights”) therein.  Strand Strategy agrees that the
Deliverables are hereby deemed a “work made for hire” as defined in 17 U.S.C. §
101 for the Client.  If, for any reason, any of the Deliverables do not
constitute a “work made for hire,” Strand Strategy hereby irrevocably assigns to
the Client, in each case without additional consideration, all right, title and
interest throughout the world in and to the Deliverables, including all
Intellectual Property Rights therein.  Any assignment of copyrights under this
Agreement includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as “moral rights” (collectively, “Moral
Rights”).  Strand Strategy hereby irrevocably waives, to the extent permitted by
applicable law, any and all claims Strand Strategy may now or hereafter have in
any jurisdiction to any Moral Rights with respect to the Deliverables.  Upon the
request of the Client, Strand Strategy shall promptly take such further actions,
including execution and delivery of all appropriate instruments of conveyance,
as may be necessary to assist the Client to prosecute, register, perfect,
record, or enforce its rights in any Deliverables.  In the event the Client is
unable, after reasonable effort, to obtain Strand Strategy’s signature on any
such documents, Strand Strategy hereby irrevocably designates and appoints the
Client as its agent and attorney-in-fact, to act for and on its behalf solely to
execute and file any such application or other document and do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, or other intellectual property protection related to the
Deliverables with the same legal force and effect as if Strand Strategy had
executed them.  Strand Strategy agrees that this power of attorney is coupled
with an interest.  Strand Strategy has no right or license to use, publish,
reproduce, prepare derivative works based upon, distribute, perform, or display
any Deliverables and has no right or license to use the Client’s trademarks,
service marks, trade names, trade names, logos, symbols, or brand names.



--------------------------------------------------------------------------------


4.   Representations and Warranties.Strand Strategy represents and warrants
that, to the best of its knowledge, it has good and marketable title to all of
the inventions, Information, material, or work product made, created, conceived,
written, invented or provided pursuant to the provisions of this Agreement
(“Work Product”).  Strand Strategy further warrants that the Work Product is and
shall be free and clear of all liens, claims, encumbrances or demands of third
parties, including any claims by any such third parties of any right, title or
interest in or to the Work Product arising out of any trade secret, copyright or
patent.  Strand Strategy shall have no liability under this Section 4 for any
Work Product created in accordance with detailed and specific instructions
provided to Strand Strategy by Client.


5.   Compliance With Applicable Laws.  Strand Strategy warrants that all
material supplied and work performed under this Agreement complies with or will
comply with all applicable federal, state and local laws and regulations as well
as any applicable foreign laws and regulations.


6.   Independent Contractor.  Strand Strategy is and shall perform the Services
as an independent contractor to the Client.  Nothing in this Agreement shall in
any way be construed to constitute Strand Strategy as an agent, employee or
representative of the Client as a result of its performance of the Services
hereunder.  Without limiting the generality of the foregoing, Strand Strategy is
not authorized to bind Client to any liability or obligation or to represent
that Strand Strategy has any such authority.


7.   Survival.  The terms and conditions of Section 2, Section 3, Section 4 and
Section 6 shall survive the expiration or termination of this Agreement.


8.   General.  The parties' rights and obligations under this Agreement will
bind and inure to the benefit of their respective successors, heirs, executors,
and administrators and permitted assigns.  This Agreement and its Exhibits
attached hereto and hereby incorporated herein constitute the parties' final,
exclusive and complete understanding and agreement with respect to the subject
matter hereof, and supersede all prior and contemporaneous understandings and
agreements relating to its subject matter.  This Agreement may not be waived,
modified, amended or assigned unless mutually agreed upon in writing by both
parties.  In the event any provision of this Agreement is found to be legally
unenforceable, such unenforceability shall not prevent enforcement of any other
provision of this Agreement.  This Agreement shall be governed by the laws of
the State of Delaware, excluding its conflicts of laws principles.  Any notices
required or permitted hereunder shall be given to the appropriate party at such
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery, electronic mail, or sent by certified or
registered mail, postage prepaid, three (3) days after the date of mailing.
 
2 of 4

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Agreement effective as
of the date first set forth above.
 
Strand Strategy
Client
 
Integrity Applications, Inc.
   
By:__________________________________
By:__________________________________
   
Angela Strand
[Print Name]
_____________________________________
[Print Name]
   
Managing Director, Strand Strategy
[Title]
_____________________________________
[Title]

 

 
3 of 4

--------------------------------------------------------------------------------

 
EXHIBIT A


DELIVERABLES
 

1.
Capital markets strategy, investor relations and public relations strategy and
support, including meetings with potential and existing investors, investment
bankers and presentations at investor conferences.

2.
Business development strategy and support, to include facilitating ongoing
discussions with interested potential strategic partners.

3.
Work with the commercialization team to advance ongoing launch activities.

4.
Support as needed for US based clinical trials preparations.



TERM, COMPENSATION, RESOURCES & BUDGET


FEES
December:
$20,000
 
 
 
January:
$20,000
 
 
 
February:
$20,000
 
 
 

 
Fees payable in 25% cash/ 75% Common Stock of the Company
 
Terms: net $5,000 payment cash monthly ($15,000 total); 10,000 shares of Common
Stock.


Travel and other expenses, if applicable, will be billed separately on a
pre-approved basis.
 
4 of 4


--------------------------------------------------------------------------------






 